993 F.2d 1536
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George W. GANTT, Plaintiff-Appellant,v.MARYLAND DIVISION OF CORRECTION;  Richard Lanham;  SeawallSmith, Warden;  Purnell, Chief of Security;  LieutenantDiay;  Cornish, Co II;  Major Councel;  Captain McLean;Jake Sutton, Co II;  Bryant Goode, Co II;  Bagley, ARPCoordinator, Defendants-Appellees.
No. 93-6306.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 28, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., Chief District Judge.  (CA-92-2124-B)
George W. Gantt, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Glenn William Bell, Office of the Attorney General of Maryland, Baltimore, Maryland, for Appellees.
D.Md.
DISMISSED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
George W. Gantt appeals the district court's denial of his motion for temporary restraining order and preliminary injunction and "any response or any judgment entered by this court in the above captioned case in 1992 or 1993."  Our review of the record reveals that, as of the filing date of Gantt's notice of appeal, no motion for temporary restraining order and preliminary injunction, order denying said motion, or judgment had been filed in this case.  Hence, we dismiss this appeal as frivolous, for it lacks any arguable legal or factual issues.  28 U.S.C. § 1915(d) (1988).  We also dismiss Gantt's appeal of the district court's "responses" for lack of jurisdiction because they are not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The "responses" here appealed are neither final orders nor appealable interlocutory or collateral orders.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED